Case 1:20-cv-00694-RAB-NYW Document9 Filed 05/18/20 USDC Colorado Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. ‘\ \2O-CV -9 ooh Gre

(To be supplied by the court)

Mos TA | IA MEL Mos TA FA , Plaintiff
FILED

UNITED STATES DIST
Vv. RICT
5 DENVER, COLORADO SOURT

\
“See Aftac hed MAY 18 2029

JEFFREY P. COLWELL
CLERK

ee

 

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

PRISONER COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:20-cv-00694-PAB-NYW Document’? Filed 05/18/20 USDC Colorado Page 2 of 24

Ae

“tacked bs rege Ol!

 

eho STAEA. ‘NEL eras CohainhelFe)

— Ms

 

Nau MAAN ARR As ARORNEY (SENZA

 

“CARSIOPRER WRAY, £ BT. di REC" TOR

 

1é Tages 4A SaWYek. Boe DRidor

 

eS TROL. ADK Flapance: NUDE

 

| WTO! LAID Hoare MANAGER a

 

% oe Awd SAKE DOES. =. A

 

—C NEC an TS

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00694-PAB-NYW Document 9 Filed 05/18/20 USDC Colorado Page ; of 24

¥
t

- . “ . . a oy
. . ‘s

{

‘ “A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
- served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

(3 . . COvy 224.
Masteta . Kerael Mostafa 45 A U1S0544, SADR, POBOXBSOD. Foene cK +

(Name, prisoner identification number, and complete mailing address)’

AKA - Sheikh ABy HAMZA:
(Other names by which you have been known)

*

‘ Indicate whether you are a prisoner or other confined person as follows: (check one)
!

Pretrial detainee \

c >
Civilly committed detainee
Immigration detainee

 

Convicted and sentenced state prisoner
io Convicted and sentenced federal prisoner,
~ Other: (Please explain) _

 

‘
)

B. | DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed i in the caption of the complaint.. If
more space is needed, use extra paper to provide the information requested. The additional

. pages regarding defendants should be labeled “B. DEFENDANT(S) INF‘ ORMA TION.

‘Defendant 1: Ant fou Bat C A®Lacaes Geneve _ (

(N ame, job title, and complete mailing.address)
- | _ De? arloneal oN ease _

At the time the claims) in this co taint arose, was this defendant acting under
color of state or federa awe ___ No (check one). Briefly explain:

N

\

 

r }

 

Defendant 1 is being sued in his/her ___ individual and/or _Aoiticial capacity.
Case 1:20-cv-00694-PAB-NYW Document 9 Filed 05/18/20 USDC Colorado Page 4 of 24

e “.
\

Defendant 2; CN coder Ane ran Ey Sicecrc

(Name, job title, and complete mailing address)

FEL Heol did 3 : - } 7 |

Ve

At the time the clai(s) in bis complaint arose, was this_defendant acting under
es

 

 

I

color of state or federal law? No (check one). Briefly explain:

h { )
a. - j

 

 

, ‘ ~ + }
Defendant 2 is being sued in his/her.___ individual and/or Lora capacity:

Defendant’ 3. eth [ aes « «He San) yer {Bo Dye

(Name, job title, and complete mailing address)

\

 

\

At the time the claim(s) in this co plaint arose, was this defendant acting under
color of state or fete? law? 1 a ___ No (check one). Briefly explain:

rc

 

Defendant 3 is being sued in his/her ___ individual and/or ora capacity.

(Peuse, See obterhned Delondonde, A, 5 awe o

Cc. JURISDICTION . “Ng
~ Indicate the federal legal basis for your claim(s): (check all that apply)

42 U.S.C.-§ 1983 (state, county, and municipal defendants)

x Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(federal defendants)

AZ Other: (please identify) SanSweXee , noGh seed inn CoGa Sie Qredos\
Carrer Grd UARISVE Coo ons, nN wrskonas a Coonkinit Sy
a wegremd Geli how 4 Conirnas nest AR Nnoladgon i Sanvrevel ~
amend PAU Sut ns OW, Fo, ie SX , oe om) *

Le een so
_ Case 1:20-cv-00694-PAB-NYW ‘Document 9 Filed 05/18/20 , USDC Colorado’ Page 5 of 24

me, Del: ac) ook Kho costae?

 

Deland ax, Qi se Qu Thao px Flint. Weedon
Ais Soy BS SNe. Ewen Ce. Ce.8}226-
AK Ao ie: ne Closang eas CaC Tre, sanbar
Cee: ot Deke e fee \ewah \ nad - ey 2k
“ Delemd oad oi is Nee ye Sed ron kg va
“O\Na cad Cslpea Tey = |

 

    
   
 

  

Dx Llortencs, 20 Bex $500 (on 91226 . U

ef Aid Der Na Codow 2\ Veale a Tornllt alt
Deda’ O5 As Sted Use Seas noir .

2 of pCtul Capacity _ _ oe

eR AR
Ak

é
7 TX.

-

 

— Defous AAA A YG = Aeshan ; “apna oui Don Gk_AL.
| = ADR flocame » (220 Peow. 3530, Ces Bez ez _

base shale cl Fede. NeW \Z Sfe9

 

 

 

 

 

 

 

 

 

 

 

Pemaaminnle pte
Case 1:20-cv-00694-PAB-NYW Document 9 Filed 05/18/20 USDC Colorado Page 6 of 24

ia

, ( a . 3”
D. | STATEMENT OF CLAIM(S) Ddddeowad Prpecs Brack:

State clearly and concisely every claim that you are.asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that

claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

& Th. Form adVised No ex nibike ak Wey ska - |

Supporting £ \ Rjease, telice. all omnis cei eat ome Shorty:
/ upporting lacts:\-eue To plainkif, UWwilolieng aud not ricaving | }.
Cel zou See AYAcched ) decision to Ne oe mouth Rohe: wihign + TITS ow

~ SAM, Wwolaken, acnnfe’s - NG 7 under Ta 05
Auravateneraté OMe, (sow Ywe , SKK ? eva and Yoo rleen +

. OF 20\2 , Qmd UH. Wen ne Creare y eateea) Yol(SAM.)
at tre Sie CeO ol The US AKROp ed Poreral AN
Ginny dua Process af Lows platabiff, War conysuted

t

in Ees\ond Ve on Ounce and UL Let lave (fee

N

ON) ONY C KVaeedale Ov LOUnS 2. AAA Kurenttcour Lomas }
Aran |e We Pla (E mever Wad any Crime Convichin
PY yor te Sah UMC td o wal Clee Wont of (SAMD
Also eev Violereo/ Piso lien - WK. °
yu “y f Y) policy Thad wee *
Wel /ank Such cha CaviToun Mees WWW S@V or f
Disab\ed (Ne hams ho vid WON NASW 5 acd vik
witrole (eal Conve aos Wyorteacr Wobebte dean
de Lod , proriss .Owd bye Pro ysee GL al doc urwawled ') Qy ey
—fhough oe wis contsdiditional Perservngtion of INNO Con
“4S \je neredea Wertd witde ‘

“Aa p\aiwihi tf ayn Sine wos ‘tebe an, awd presomed, ily
Case 1:20-cv-00694-PAB- NYW Document o Filed 05/18/20, USDC Colorado Page 7 ot 24

-@: 5 fskevend of. tains)

C tot one, Page 02:

 

— Gilly 00. coyote @ aa to. unas MODELS. 2 _lana/ po :

 

Tha IS AAS bras healed ata nal iby {6 obi Hine
Lead» narecouite fe na (ond: Soh the cone Up Sites Sm (0.
Loi fh oh, abborsied to br prno “Coven paual— ape sed?
lage Buagel OD stijosrbaled AA. SADAs So, leon.
Ader Legal Pe Close. | | °

 

Fuacthevnor; bon: Tpaanw evil ceva liv, ploiwhf Ps. : |
Tag sta aD \e ond: moore Sent Keon Chan \iho. \ppeng-
Counkos | Cndouah’ & Site craks ou vied Moy Seb Mo
to Cowart Awe Wale ‘ G ON 1 Kepamied? Ahnapreas aye ora hy
mewnaes (an. shipokiled Ene saws Chumce: ‘Noa “Lexa,
Knawcihay 2 \Nosnieayae ‘ea “dake s Ga ea oap wand t )
‘ re ‘Allows QV = Lemel, Compu aubrin lt f Pantanlay
bk Ysa Once han fhe athe a Say, AWA 9, Shep Son'
Beye 9 ANAAY Crakk Qube ya af “DY Zr amsol bein whith |
_ LO ndnoeee, Sw hornond ciara Xo omy 2 ob: RNS AD ont)
on) oh, psytaife! nat pada. don ARC Krewe \aQ2nn
oy peovel- Ko cea (nt Conas “Hata vA ‘Teoured toy, Tei
| Orla, Wht, ns anda WaeVods | Diivssinng ths Alaxialt BL)

 

 

QU, pale ne wate rw SAMs | RIOTS ee naa

 

 

eww Solack \N eh Oxdad bday tidancord
tee YOAS | Ow » Pung AY OL ‘ NZC2% Gow = seen ofl

Awl danpake wy Lage Foanaiiy Moly a aawad . Ow ether Cat.
Os work PAIS. her One Feoiass saduelser 3 Cbuperce 1 _.

at
Case 1:20-cv- “00694; PAB- NYW Document 9 Filed. sii 8/29 .USDG Colorado Page 8 of 24

OD: ‘Shtement Of Claims 7 oT

a are COQ. Qna-2 Re 2

, | Aad thi ate could “taki, in neaby, “alana _
: oul la 1. On led tev i” |

TAS Yellers (er Oe 004i PAC Cs Pesos we Au v, Ea wid! 1
be Sern ‘dd -ollivied fscin f Stee)

 
 
 

 

“Mocisnec, Said s walt +e due Paces coed Cale”

 

 

 

Aaa ¢ ante pear Co: —j otha wal Roasiow _—
NON Eas \ paiva jw Koved ke Seaee we QwieWial
aod posta (ol. Comat eon www eye E&oe. nA SpA Waa:
_Sol lacy Con fidemenT ond: serbia dsinury Asoteitin
CAs studded WA | SAMA Aone), OM |
th Ene. G2N¢c ane Srweve dined th, owl cheat
anh OC Comair nnn ond Onarki elit oh ‘Qahene ANA a
all enssh ust Hay sey a ko gic <I Vande Lil? Fake

Win Veg SOO: WW. Crucatine (end

  

 

  
    
   

SANs Spot ical ty ie thd 0 f Subp 1s nat fo" be
alowed: camsic Gonkact with Otkar. Vand amd :
aoa oulk seh ke \wlo wei’ toad “Ts ab ck abuse Py
demas “ha Coch that Wee plaintiCh \nan WS \afeony,
of Yan: Wc udaie \un NoNics te 9 RB US OrSons | °

Ne tb ssa ANY AL doc xcenhchicen nad C CS SW Onncas QAR To

—tactcadads Con) chs Ast Nw ands. dai iy whe “ook dt i” 2 Rite

ee
Case 1:20-cv-00694-PAB-NYW Document 9 Filed 05/18/20. USDC Colorado Pages of 24

Da 5: Staknnent: of Chin
—Chawn one, Page OUe
ar _severily cizalalad (all Aa aco | £0 “ated:
at Cowsfeuat: hwy” Ct wt ve _ i WN
wiih _AM (ick clean oA lo S A Ns Since cocina
Bole. _k

    

 
 

The FhoP Claims howe. Made
“Lino emuldamrerst 1M, pede te nthpunanioducte. th.
ens «laine ble bu: Randi ‘moa ‘ Skye dQ:
te & ' Akwalnal dy ee Apia Wat. We hada,
easeniiahe foc “ot coUbk. ous uppec eed Viston \

   
 
      

 

  

Anal: Eng cof the: Colle Kan YA nods eal i a
hee (I thieg a Sali. La cag C Cowmupel Tes “Paik { ie

 

 

 

} 4 | \
: wx? A J Cs + AAAS ¢ mC (N\8 {\ ‘ O MAA AN, . A, Me 1¥) KAAS \ San
N) \\ ; . . # , : - _ : ul, \ .
- ANN Mo AXYAn_O tas AN 5 owed ovr jp LAW? 6
UEREL, AX - t FS MaxAy—A sonar 1 Ways Sil Ow ClLauye pad —
* ’ : . é . : = _ “ .
loa We dDNine’a ¥ ANY A ' ANA 3 5 V2N2) 0 cy 264 _ChARs UAL “
4 *. . th > e ; “ : , >
[N© ey Ww SAAIAL CV Arg WADA N22: NAINA deans OA .

Osh. roy Quel oni sHihigabiag ie \akp. —
. Ngee Nein d of. th eniah Ean

a
OM ali : AAS Ay AW § iy 4 f

 

 

 

Nighy lt ue lew 4 Showy ~ Suna \Ae wai \wdle
- DAeAwt st. Vache “dhinols he Codeleiany, e\narhy eo.
i a oud “es Sia saoank Owed LAA eianady HiySop
NANG 2 NNO 1 Y cd & oA Dx
Osi Loss Tho Aust AS Tuli _GA. CAN Yan. feat
Nesune, i veda. SAS usa S

 
 
Case 1:20-cv-00694-PAB-NYW. Document 9 Filed 05/18/20 USDC Colorado Page 10 of 24

“Dp, Skboront of Claims -_

Claim OL 2242 Oo& 2 a
Lastly, pb iabif les Li ahh ho emerge dy. ~

 

 

 

 

 

 

   

dows | LANA Ab loys. : _ : ALMA
b} ebdn | Cowan Labs. Local dy nish Coy An. oak” oa Qn
Neahg Xa bo ohne’ \ns. ea \oe soiad, Tar manos Rance

(2 . ak aus a Qh CAMA 2 Aa ro) A os na CANN N Node
| aan od , ew
wide Cosa wea Wo “pat Codkex A and Aways iv"
ae NNT, ly: ON well’ WS, seriall.
_& Mast s Any. “wo. C Gor 5 Wwe) QAD - Local (Qo\ aM
| _ napoacest ite ed vada Mnned, 5 AG suns “Cons cuit
on the dons Gx ove ent buy 45 lees. cael oo Lowy

Dey bate hse Mostly Ms _Say Betis onal Give (espns iid

 

 

 

hs. eave, love wscth he. tier “nadisad Wivtahove Tone
ball’ acne yi by _U. . fos hese only enacer bile d | tho

\
Wn DAL “A CAAA ahy iC a “abla Bhp f2 ZN (stad yw.

   
 

>. . j 7 . 4 . La /
MAA. A Nea NAAAN x AS Ly Gc DAA g iN ( Ene: A CN | aan
-Case 1:20- cv -00694-PAB-NYW Document 9 Filed 05/18/20 USDC Colorado Page 11 of 24

@. Stedemont op C beinns)

C lesa. One, Baga. Ab:
TAL. Atcaey | Cenacrl AAD Ors 520. CL Rais,
Conn Only autlorize the, @ AMed Al Raa “hana =
is POV UST > (emgphasi' alded) rink that ov aa
tna? Commu UMA ct OW Conkaeks sith PeySons Gould
result UA deity (2 Se ARAM Voda An in Ke Rev Savs, ot

 

 

    
   

ox i” ont tesserae) |

Tawa, it is_hard.te Lee hos a Bie aol

 

 

<A , ean ona) Meh ‘ 5044 | oh. nome |
mete aan ‘ » Nine) Sau athe CAM, oanen _
OCC ued ot Sxnuw waled) te: ts Cantal with sire

 

 

 

 

 

 

hay, eA eer enh valhauwes Swhostas Wane

Veyrey DMRQA AR AD LAIMA Sean } ish by Oe xX MA UAT NG. A:

mol. . ro Lye! ~ phew a! =A \.
6 (MA-4 AAA \ 2 (AYa1A Ay AW Qi) __€ AA. (“4 aS NW Ne:
wa + , . + i. y C77 . .
Case 1:20-cv-00694-PAB-NYW> Document 9 Filed 05/18/20 USDC Colorado Page 12 of 24
Dp. Ss Kaiemne of Clatas

Cheatin ir WO, page ols ,  Deseynshion Dad
Motamowk AT te
OO S. Pouteatiary Ad- Mer. Feaxeate. Golucado

Suppo rads. s

_ ath ecorpotales, YAM
safevente. saad noalledses all above menkonral
facts: Cn Clorj wa ow, Alawl pp. Dontcvetil
“anal deL anc LON ol Boo: US ADK. -€5 lorado: Ondy
snacer kites The consk futrinal Vilahons_ a padew

Jomaatanasts x . Ouse, Yous Gsta AX, ene “enn -

   

 

 
   

(S:A: Ms a

“Tu. ok Qian Loe kom en jualin Be taal Wes
: -desiguadtan, ty AS ®X AN On Ag Ss: Th Ns Syahus |
Sth Whe 5 Calong ik. As 3-& nein), ra
ADK: Ore ts only Unik ne cerned Avs. A: Ms inmales,

He viodon and all he Subordiwes | NN “ol AX |
ie ep x WAL vale, | WA COO already, WIAA we ak ‘Memon of
aretha owe at: ocd, “Nialsed ou Ne YS. RE.
sua ERT 6 gaol al SAMs Resi att; hasan
tho * tt CGenernts _
are “he “Soldiers” Species acting the aM ¢ ow Ors .
- _ pSorkhes pack Cow opavele. Batwa ths Awe = :
__ SANs Section Q @ 6G UD GN)

 

 

                
 

Case 1:20-cv-00694-PAB-NYW Document 9 Filed.05/18/20 USDC Colerado Page 13 of 24
DD. Setomewt of Claims

Cocos Tito, PAags OL + pouvecthaless, plait 126
| V " alacennaud ad fh ADX #
ci isd oyonaddaant Comsse of action . Bocanne, nan
of SAMs ie Banineded. platahipt at Keb willbe
Fane feyiad. 16 CQ ‘raaulac Ao CAM, ADS® OM: inher
La Constitutional violetrsus efcenabiined Anse] | [be
: Continued unelciedd. | : 7
AT Mhermove, the ADX. Sent O° bemiov PUN.
_ COW MAowtentncrnaco. Depentirwl ta. Mecaadlasd $6.
Tho plasaks He S. pee daxignad cnn ple La,

 

, inte

 
      

Coll pevivded Tae te placa iso heal Ilan. Siang |
4 wit): As on nc thy ee ae AW ak ADK. RAPS a AIM
oN im wii Wa ADV 22soyo0} ove Ana ALA Aeine.- .
AKA “ROY lah “ko werot ste a “tea ol aah Ch” 3 eg hati

| Aoed (photic 9 beats. Coals fn. ADS 3. “Mess one soi te9

_ QesGka OA onlay ot \akes- sste o Rice <ul ld)

 

iacdivaly aon chide] fa_cleni ona ta oly
| oppor! ‘Chima f | be Made by apy to © eComam dete? the
pplacubal?? SeVyHe chill awa) Comdial orks nen wh ta
fa fran “el aid suff ce sat also, ee Be pig aot

   
 
   

 

 

“AD Cuck . says = Rew sa e\ AV \nite S
SAA MAXNG3: Luvs S Need nest Ao JRun (ie. cyte pene

+ a
Case 1:20-cv-00694-PAB-NYW Document 9 _ Filed 05/18/20 | USDC Colorado” Page 14 of 24°

Dp. Sheifemoud of Clans

 

Cheatin tara, Aenak OB. _ ee _
NO Denied. i Chie, acl
anton see rene

An_ prs Soutal, \ Y dings Coan) weeben Coan
ey ran \ weodt. daly wont, Rang Aw uve ba’ ww rhe shine.
OW xt WO _wruaare pacha CANS No end eavionr Nerina

oto bso. of dan didlle tei. 8 hw, Surat dank ~

_feedling LA Udo) lela eval, owed. plinca +

Any abt ampit yi Ingo) if 182. OY poure wat basal
= ~wardiaali the lobo ne: oy CHa ow Vaux CANO

_ Costly + Hagia prruial ond Wag iene Vaise, (Sh\\ ey Cane)

Accocdiigl, inalialahy - prclispile Uke Wat thin \asaelea

: A - ul K LANG LMA } “be aA kes AMMAN ai CK AAA f\g 25 my
oA\ Coens AQ a NON Ye i < b> KAA Se AQAL lod “Wack UA

 

 

   
    

     
 
    

 

 

 

 

 

‘ A A —how rN , i , U J A - BVY,
‘ "Oe ~fi r ‘ap . .
Y { b . . . 4 .
Te ep ‘ oa \e b 4 ¥ A 1 5 WO , .
iS Sod, ‘ PASS) A A INR AWA - A
- . ND
A y ?
Wy, . AOC. , es
: LQ , EADY (n Ar: ASC HL¢
. ~*~ tae
fF .

 

haiti wh @0
_ Case 1:20-cv-00694-PAB-NYW Document9 Filed 05/18/20 USDC Colorado Page 15o0f24 |
LD: Sete onk oF (feds Claims

Chaitin Taw Page obs C eyiayplen ahs 0d ed. Na

Thx. ADDY, sual od. rad euib_1 Is Ah 2: ginal degjack

OX Patted with the_atcsscac feiyilew: er debuabeie ecviranenect Lo Vase.
CAA : capleaaely disshpled / spevisd- Aide i damnit beh ga th plaintiff.
Aol sa) aye" nblorss boa Onked:) Ge Bar. ‘wilepomabend Cs coal
_Aowth wore ( OD XK Strawitscally Osse & Th plascibpt
a fet Corina with te Asbecciaail made by OT Catena _
OH SAM AA “de On ©» yom 2 VR _ ims PACE Adit Se sol bin 1 macayl)
Nov. dot). fe lene “the Paaniced AZeivel ‘Neul Coce 7
—prshessionals te \ponnd a. Side Condi Nan ain ious ;

ee For cH tha fone asad fuck.
Hy. plein} inte the Cram 3 ¢ do.

Caton ‘thik oobbuous locates at AD nme Ke

: noaksss “asian Cain avs nnnvrod | Panesar

 

 

 

 

 
 

 

 

>A WN ince, Anat wr

Sabie fy nook Resort Craven, “na. Dickids ) Cs (eed gud
ON Sexpea ong! Nh Yo. & ork, ack ws Gare, Serra ews Yaa Ni
PKS onal ape, Wa doinkly Naty. \nean Cracta ‘a Ser Orne.

. Sewecd 7 “Anny ae naveatla) gakenk ugae sora vse) haa

_ plank S\ Ahn 0ys a Dende enon Windy mabt Serta neltomoywelat
—rrs to ADA to asia Sowa. op AWA inipacles ound Pain B amy. ty “bat

Wa nfo Oth, ak {aeutd \as Ais OL Asses CX conten Son

 

 
   

AR Ad Ssappidieg Bhatt dh row ea cows ASEM | 3

 
- Case 1:20- -Cv-00694-PAB-NYW Document 94 Filed 05/18/20 USDC Colorada Page 16 of 24 -

“D. stidemovd oP Claas 6

Claim THe, Page oS) (DSeneto lt Aathe. Cone)

 

 

 

   

    
  

ch oak. allow AL) ty QnAmA CO ON fed. “av onle ren
donanped WA me : |

 

 

 
 

 

   

fost ead the fed use Wk Ka Enralowy) Ore Es _

SAM, & AY On in ul t\ dA “thle, ot Vowieu Bye Jk.
etn sue ‘Te \yerpaa Coreved celia ko Sie...

 

 

 

 
     
 
 

        
   

 

aes VN SER “TN
‘  Akroyne xi wchaa, A ot Crh Tesse 1.2 Amd asi t Yoot
Olyatel Dae Me ODA (oW\ vols SMAQ AY za-)- TS tha tarps:
A ue , " ahvre
“that Yom Te WE & contd be Sein Pg
PLLES LO en CNY Ayo loves Wavee ask CAR eck \e “eet

 

64-al Ne 'ngesl =A hay . s

 

2 These tie Vee no geeir Dehs? ep Alp)
Aak: LRIDOMA “db lpritea ha Hhis.ra cViio o \(-ay— C My otng
ear lava tt atlprared cebeclcst bosses Bowl te Carman —
Ma wet tn wa ahh. Ota are Acne Toua LsseTahong—
Coa, Vo Qo re Otte wg QD _Qy Vehe/22lie}
As foc “Jo2 oy cs “Brion
goon bey, Lh laa ' ' AN =
Oene ote worms nonrlncat ord, eh sie . Cameinnn Yor e
Wow. ful fe anti Sand elena haath be o daabutie.- a7

“ Aetewilib Ca Calls vet omathec campuletsinls Lower. pard fest fo

 

 
 
 

 

mths, :
 

Case 1:20-cv-00694- AB-NYW ocument 9 led 05/18/20 . USDC Colorado Page 17 of 24

 

 

 

Sopa a ! See

See aun Re N a : nah aWec a). Jweos forty

 
 

Ms. UTiolattihincde ehrwat lay Sug OV Goda 5 5 NADU
cd the Cho of lasisdif Co oM od... See Youn Cex ide?

“TM Unto buck, hes # rgensl _oppial te Mnee he atte

  
  

 
 

ee
rly

Coctoet On St on bec $4 , 2014 adder eachele dj yh
Horta. (Move: 4 Wee. harap Cal Sob_ Cogatish Ta meccoat ,

 

 

 

 

 

 

 

 
Case 1:20-cv-00694-PAB-NYW Document 9 Filed 05/18/20 USDC Colorado Page 18 of 24

De SAKE. eat of Chats

Clay mM Thee , Dade. o2. re curd AVERETT atova with Wa yrse
Hudel slo. nN Faceahaldy. ‘ouleied ~Codf
“and intarnded ; fave ehunlly “Pereacun Cate heal | Asceseanast on
plaichP wha has Lagal sieht Ba na ianae such. Purtelares wy) fe |
dd Mune Thy all I skivted inedls oan pemised Te: Couma oak
‘ _Suand Nido Roca ‘Qn Bota aah sMinc ‘wh, Aes toad :

ously foe i doe be Ba toad 7 ~ Spay ( (aithgut 4 te saad

 
 
  

Care 2 “4 oot ‘ oe Peay ad ete You On ast nc
propsiuival)’y and Cull bynoodd + the neodi Wn way Lol, A onde
Ou Cae MO hot thie ov love mo Rox oss Oe

: eR AN snis\\ Lows os Lowaghay wha Noo ea we heen on

 

 

 

 

 

 

es colt) Yankee ae chioe Roc alah jadi - AS A AAMALS won ,

Au NA (IWAN oy lao ano V6 wank’ ANON Dur aire, QU) AAO
sch | * “oh Sn ww & kes 0 anh Rh “ont no ON Ay
Ai. Wook NEA Fenn \Unewdee «tao a. Qui Sum. |
hn the, Cornea Lor. M5 \ap' SAW 4 don anes NE onan Canwea wis
| _ doen aby Loot Nwwroec Tete. AASe Steal
DO ees a OW ACW Edvacds ds. 4: Lt ews e

 
    

    
     

task. plato.

NA
; Case 1:20-cv-00694-PAB-NYW Document 9 » -Fited 05/18/20 USDC Colorado Page 19 of 4 +.

Ds Sledeoneid of Clann, Oo a

Cla wie, page. O83? both gnked tha thao dee
Axishbu A ab. eo ronmed Sate

 

 

 

aK pa%o% ‘oA CWiRe- Sijen seri
_ “i + choay te. pair} Cell Ero the. blood he la |
. Tein, ze d dha CHune ere ne A a“ Sassy VY wos Coa bean ache
os Asach (ot. own

r 9 oS

it ha AAU) pahebed Fras. Wt

 
 

 

| ‘he WWD 1\ ore anather. place, and | (Sed Was _
_ Fh cloaan blood frou Loos, Walls asad top S Covdes acinateh
Aacning Love atid nefusied te circ wueXonnf te init
__ ec ae Kec Sac NoaAe \ \veltice. Rada ied Nw ial =
Any oid 0 la (wnred Plank used \wdusel. _
tee OMe CS — Cosabid\ ees is sii

 

 
 

 

   

~ oceDunbakedel Y Ce “le Discos. As ‘phicdi L
Continue dt Safe’ Shs Shack Of hs. “Hathoons psych |

 

G “ord (J ANON a NNs ANA eon x Yaa s 2K Nvs he: Wa ND \ 04
‘ . . \Vo

Cactus Lena Weoley a ay Se = A i “= I CANN ‘he

‘ge Qian Mich ching OAS Ox Ver arr “Thner Alo WAVANY, Wry nel

   

\26sc\\o NO ed att, “Was AVE AMIN) NA anne, od
ives mage Sed Conc’ nasal is Soult.

 

 

 

 
Case 1:20-cv-00694-PAB-NYW Document 9 Filed 05/18/20 USDC Colorado Page 20°of 24
. ~ } . .

( ~

“E. PREVIOUS LAWSUITS

A

Have you ever filed a lawsuit, ther than this lawsuit, in any federal or state court while you
were incarcerated? _« Yes VY No (check one). {

If your answer is. “Yes es, ” complete, this section of the form: ‘If you have filed more than one
previous lawsuit, use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages >
regarding previous lawsuits as “E. PREVIOUS LA WS UITS.”

Y
?

Name(s) of defendant(s): po Le

Docket number and court: 4
, : ; . \
Claims raised:, f - .

 

“Disposition: (is the case still pending?
“has it been dismissed?; was relief granted?) is

—~ ”

Reasons for dismissal, if dismissed:

4

 

-“

 

Result on appeal, if appealed: ,

a

a f

F, ADMINISTRATIVE REMEDIES
WARNING; Prisoners must exhaust administrative remedies. before filing an action in federal
} court regarding prison conditions. See 42 US. c. § 1997e(a). Your case may be dismissed or.
judgment entered against you if you have not exhausted administrative remedies.
\
Is there a formal grievance procedure at the institution in | which you are confined?

~

JL. Yes ___No (check one) |

\ . \

Did you exhaust administrative remedies?

{Zz Yes. ___No (check one) Ss
}

Case 1:20-cv-00694-PAB-NYW Document 9. Filed 05/18/20 USDC Colorado Page 21 of 24

me
\

G. REQUEST FOR RELIEF ;
State the relief you are requesting or what you want the court to-do. If additional space is needed
_ to identify the relief you are requesting, use extra paper to request relief. Please indicate that

additional paper_is ayached and label the additional pag (resarding reliefas “G. REQUEST __.
~  FOR’RELIEF. "aye ain FA THES CCU! \ Geeks. PWIA Ge

and Conweanm Crary Sndaamonl FS ond Ove so iondle.
Xa Yo Prysre cand KN Ten SOANANG 4 COW und
cdankress Vv’ s \eom Gore ID Onde ante ack,

. 2615 ADR admiss ron

Z) Plott rerpeckCnly Sasks, dunedite jude

nlraryanmion Ns or mnt SAM. od Cre Wreck

Pro. Government TOONS HAPOSAA SAMs wn He» diane,
Or OY sivadav Ward 1a rw: hunimpuak MOTE Load
Without Farr cmal put due process. ;

/erspeck fadhy Sue ewikhed

-H. PLAINTIFF’S SIGNATURE ‘ JOA
I declare under penalty of perjury that I am the plaintiff in this action, that J have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621. : io

‘- Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and. belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3).the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or”
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Be oe

(Plaintiff’s signature) . i

 

Mey 05 , 2020 7
(Daté) 2 \

\

 

(Form Revised December 2017) . 7

(

“=
™*

— Case 1:20-cv-00694-PAB-NYW .Document 9 Filed 05/18/20 USDC Colorado Page 22 of 24

& oly fi i of Pp te v4 Ce.

    

Con\y ict Ad Sule had) Wry Cy, C Ne
SORES pT . . oO eNOS E
ava ( gig, abt. “on Pace |

‘_ LL moe ane Yello ow:

 

 

   
   

 

 

 

iy, Ae Clow.

+

 

cern Cea te . C Choad _
_Demur Cas. Or Sad Lopate. Can) fons) |

| SSyenand S T= _
3 v* QS) oo 4

» Wile S", 200

b
ae
iD
Dn Oo

02. os

4 ¥
7 7 = —wEgse 1:20-cv-00694-PAB-NYW Document 9 Filed 05/18/20- USDC Colorado Page 23 of 24

 

Seeciat Worl

 

mU Se anientiar y MAM
fps Rnv Beis

"Pivi é ie," wy wd S222ESS00

LUYUVAH ATdund

20° U24.AS08S 4-08? - mo- ow

(Wo) CNOK OP thu Court
PiGred &. A
L vittedl Seeee ia v These,

Go) \qs € 3
Roam | oe

sa ln MM —= AS a iat bere BON RO hn Ades a. a Se Salle es == sal

 

FOREVER USA

 

UVTTOG!D

i}
Case 1:20-CV-00694-PAB-NYW Document 9 Filed 05/18/20 USDC Colorado Page 24 of 24

 

DP COA SAGs)

Mii ct i a I es i ill a oe a a

a kk

 
